     Case 3:19-cv-00970-JLS-AHG Document 164 Filed 03/08/21 PageID.7356 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL d/b/a                             Case No.: 19-CV-970 JLS (WVG)
       Orthopaedic Institute For Children,
12
                                             Plaintiff,       ORDER (1) APPROVING JOINT
13                                                            STIPULATION REGARDING
       v.                                                     ENTITIES ISSUE AND (2) DENYING
14
                                                              AS MOOT MOTION FOR LEAVE
       DJO GLOBAL, INC. and
15                                                            TO FILE AMENDED COMPLAINT
       DJO FINANCE LLC,
16                                     Defendants.            (ECF No. 145, 160)
17
18
19          Presently before the Court is Plaintiff Orthopaedic Hospital, Defendants DJO
20    Global, Inc. and DJO Finance LLC, and non-parties DJO, LLC and Encore Medical, L.P.’s
21    (collectively, “Parties”) Joint Motion for Approval of Stipulation Regarding Entities Issue
22    (“Joint Stipulation,” ECF No. 160). The Parties have agreed that Plaintiff may substitute
23    Encore Medical, L.P. for Defendants DJO Global, Inc. and DJO Finance LLC. Good cause
24    appearing, the Court APPROVES the Joint Stipulation. The Court incorporates the Joint
25    Stipulation in full into this Order.
26          As stipulated by the Parties, Plaintiff will file the Amended Complaint (ECF No.
27    160-1) naming only Encore Medical, L.P. as a named defendant in this action. The
28    Amended Complaint will be deemed to relate back to the date of filing the Original

                                                          1
                                                                                   19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 164 Filed 03/08/21 PageID.7357 Page 2 of 2



 1    Complaint (ECF No. 1). In light of the Parties’ Joint Stipulation, Plaintiff’s Motion for
 2    Leave to File an Amended Complaint (ECF No. 145) is DENIED AS MOOT.
 3          IT IS SO ORDERED.
 4    Dated: March 8, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                             19-CV-970 JLS (WVG)
